Citation Nr: 0928133	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder, 
diagnosed as schizophrenia.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3. Entitlement to service connection for a respiratory 
disorder due to asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran had active duty for training in the Army National 
Guard from November 1982 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  In May 2007, the Board 
recharacterized the issues on appeal as set forth above and 
remanded them to the RO for additional development.

In July 2005, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims for service 
connection by correspondence dated in October 2003, June 2007 
and November 2007.  

In its May 2007 remand, the Board requested that the Veteran 
be provided with a remedial VCAA notice that, in part, 
satisfied the demands of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that, in order to satisfy 
the legislative intent underlying the VCAA notice requirement 
to provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, in the 
context of a claim to reopen, the VCAA requires the VA 
Secretary to look at the bases for the denial in the prior 
decision, and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Accordingly, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  

In its June 2007 letter, the AMC/RO incorrectly informed the 
Veteran that previously he had been denied service connection 
for PTSD and a respiratory disorder due to asbestos exposure, 
when, in reality, he had been previously denied service 
connection for schizophrenia.  In its November 2007 letter, 
the AMC/RO incorrectly informed the Veteran that his petition 
to reopen his claim for service connection for a nervous 
disorder, diagnosed as schizophrenia, had been denied in 
1897, obviously a transposition of the correct date (1987).  
The Board notes that the Veteran previously had been denied 
service connection for a nervous condition or schizophrenia 
in rating decisions dated in August 1987, August 1989, and 
May 1994.  The United States Court of Appeals for Veterans 
Claims has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, the Board finds that on 
remand, the claims file should be reviewed and a proper and 
correct VCAA notice sent to the Veteran regarding his 
petition to reopen a claim of entitlement to service 
connection for a nervous disorder, diagnosed as 
schizophrenia.  

The Board notes that there are several references in VA 
treatment records found in the claims file that the Veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  An August 2003 VA psychiatry note and 
a September 2003 VA hospital discharge summary both revealed 
that the Veteran had been receiving SSA disability since 
1995.  A subsequent outpatient note dated in September 2003 
also revealed that the Veteran was unemployed and receiving 
disability from SSA.  The March 2004 VA examiner noted that 
the Veteran had been on SSA disability since 1992.  A 
November 2008 VA emergency department evaluation noted that 
the Veteran was concerned about money owed him by the 
government for being on disability.  There is no indication 
in the claims file that the RO ever attempted to obtain the 
Veteran's SSA disability records, including the medical 
records upon which the award was based.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claims.  During the July 2005 RO hearing, 
his service representative suggested additional service, VA 
and private records that could be obtained but neither the 
Veteran or his representative responded to the RO's letters 
of June 2007 and November 2007 seeking authorization to 
obtain additional information.  The claims file also reflects 
that the Veteran has received outpatient medical treatment 
from the Baltimore VA Medical Center ("VAMC") in Maryland; 
however, as the claims file only includes records from that 
facility dated up to September 2005, any additional records 
from the facility should be obtained.  (The Board also notes 
that more recent records from the Bronx VAMC in New York are 
dated up to February 2009).  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.159 (2008) are fully complied 
with and satisfied.  In particular, the 
AMC/RO should ensure that its notice 
letter meets the requirements of Kent v. 
Nicholson (cited to above) and correctly 
mention the date of the most recent final 
denial when new and material evidence had 
not been submitted to reopen a claim for 
service connection for schizophrenia and 
the reasons why the prior claim were 
denied.

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  

3.  Based on a review of the July 2005 RO 
hearing, the AMC/RO should contact the 
Veteran and his representative and obtain 
the names, addresses and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, who treated the 
Veteran for his nervous, PTSD, and 
respiratory disorders and whose records 
are not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Baltimore, 
Maryland VAMC, dated from September 2005 
to the present, and from the Bronx New 
York VAMC, dated from February 2009 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




